               Case 1:19-cr-00900-AT Document 21 Filed 07/28/20 Page 1 of 1




    Federal Defenders                                       52 Duane Stree
   OF NEW YORK, INC.                                                  Tel:


   David E. Patt n
   Executive Direccor                                                                   7/28/20


                                            July 27, 2020

  ByECF

  The Honorable Analisa Torres
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

          Re:       United States v. Lazaro Morales
                    19 CR 900 (AT)

  Dear Judge Torres:

          In light of the ongoing COVID-19 public health emergency, I write with the consent of
  the government to request an adjournment of Mr. Morales's August 19, 2020 sentencing hearing.
  Mr. Morales has been diagnosed with hypertension, diabetes and obesity, all of which make him
  more susceptible to serious illness if exposed to COVID-19. Therefore, I respectfully request that
  his in-person sentencing hearing be adjourned for a period of approximately 90 days. This is the
  second request for an adjournment of sentencing. I am available for a sentencing hearing in
  November, except the week of November 23. As stated above, the government consents to this
  request and would be available for a sentencing hearing approximately 90 days from the
  scheduled date.

The sentencing scheduled for August
19, 2020 is ADJOURNED to                       Respectfully submitted,
November 17, 2020, at 2:00 p.m.
Defendant's sentencing submission is
due two weeks prior to sentencing. The             Isl
Government's sentencing submission             Zawadi Baharanyi
is due one week prior to sentencing.           Assistant Federal Defender
                                               212-417-87351917-612-2753
SO ORDERED.

Dated: July 28, 2020
       New York, New York
